FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D17-1959
                 _____________________________

JESSE ELI BAKER,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Angela M. Cox, Judge.

                       December 27, 2018


RAY, J.

     Jesse Eli Baker appeals his judgment and sentence for two
counts of armed robbery. Of the issues presented, we find merit
in his assertion that the trial court applied the wrong legal
standard in ruling on his motion for new trial on the ground that
the verdicts were contrary to the weight of the evidence. We
affirm on the other issues without further comment.

     After the jury returned guilty verdicts, Baker moved for a
new trial, raising several issues, including that the trial court
erred in denying his motions for judgment of acquittal and that
the verdicts were contrary to the weight of the evidence. Each of
these claims is decided under a different legal standard. Compare
Fla. R. Crim. P. 3.380(a) (directing judgment of acquittal when
“the court is of the opinion that the evidence is insufficient to
warrant a conviction”) with Fla. R. Crim. P. 3.600(a)(2) (directing
new trial if “[t]he verdict is contrary to law or the weight of the
evidence”). Unlike a motion for judgment of acquittal, which tests
the sufficiency of the evidence, a motion for new trial “requires
the trial court to weigh the evidence and determine credibility
just as a juror would.” Bell v. State, 248 So. 3d 208, 209 (Fla. 1st
DCA 2018). In the latter role, the trial court acts as a “safety
valve” where the evidence of guilt is tenuous but technically
sufficient to go to the jury. Robinson v. State, 462 So. 2d 471, 477
(Fla. 1st DCA 1984).

     When the record reveals the trial court applied, or appeared
to apply, the wrong legal standard in ruling on a motion for new
trial, appellate courts have reversed and remanded for the
limited purpose of having the trial court reconsider the motion
using the correct standard. See, e.g., Jordan v. State, 244 So. 3d
1178 (Fla. 1st DCA 2018), and cases cited therein. That is what is
required here.

     In its oral ruling, the trial court denied Baker’s motion for
new trial “for the reasons stated on the record, as I outlined
during the trial.” At trial, Baker filed a motion for judgment of
acquittal in which Baker argued that the evidence of robbery was
insufficient because the perpetrators did not take money that was
under the care, custody, or control of the victims. He also argued
that there was not sufficient evidence that the gun was operable.
The trial court reserved ruling on the firearm issue, but denied
the motion to the extent Baker alleged there was insufficient
evidence of a robbery, ruling that “[a]ll of the evidence is
sufficient for the state’s case to proceed to the jury” and that
“[t]he state has met their burden of proof.” The trial court later
denied Baker’s renewed motion for judgment of acquittal, also
reasoning that the “state has met their burden of proof sufficient
for the case to go to the jury.” Because the trial court denied
Baker’s motion for new trial by simply referring back to its
rulings during trial, it failed to assess the verdicts in light of the
weight and credibility of the evidence, as it was required to do.

    This case is distinguishable from our recent decision in
Moreland v. State, 43 Fla. L. Weekly D2037 (Fla. 1st DCA Sept.

                                  2
5, 2018), where the trial court denied a motion for new trial that
raised both sufficiency and weight of the evidence arguments by
explaining, “The Court will rely on the rulings previously made in
this case, and I will deny the motion for new trial at this time.”
We concluded that because the ruling consisted of two
independent clauses that directly corresponded with the
arguments made in the motion, the appellant failed to
demonstrate that the court employed an incorrect legal standard
when ruling on the motion for new trial. Id. By contrast, the only
explanation for the denial of Baker’s motion was “the reasons
stated on the record, as I outlined during the trial.” The court’s
explicit reference to its rulings during trial as the sole reason for
denying the motion also distinguishes this case from Bell v. State,
248 So. 3d 208, 209 (Fla. 1st DCA 2018), where we concluded
there was “nothing to indicate” the wrong standard was used,
even though the trial court only discussed the sufficiency of the
evidence arguments.

     We therefore reverse and remand for the trial court to
consider the weight of the evidence when ruling on that portion of
Baker’s motion for new trial. If the court concludes the verdicts
are against the weight of the evidence, it must grant the motion
for new trial. If it holds otherwise, it may again deny the motion
and enter a new judgment and sentence accordingly. Jordan, 244
So. 3d at 1179.

    AFFIRMED in part, REVERSED in part, and REMANDED.

WOLF and LEWIS, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Barbara J. Busharis,
Assistant Public Defender, Tallahassee, for Appellant.


                                 3
Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate,
Assistant Attorney General, Tallahassee, for Appellee.




                           4